447 F.2d 1405
ESSEX SYSTEMS COMPANY, INC., Plaintiff-Appellant,v.Abraham STEINBERG, Defendant, and Richard Harte et al.,Defendants-Appellees.
No. 23, Docket 71-1076.
United States Court of Appeals,Second Circuit.
Argued Sept. 17, 1971.Decided Sept. 30, 1971.

Alfred S. Julien, New York City (Julien, Glaser, Blitz & Schlesinger, New York City, Jesse A. Epstein, New York City, of counsel), for appellant.
Murray A. Gordon, New York City, for appellee Harte.
Mitchell Jelline, New York City, for appellees Reichman and Blue Ribbon Label Corp.
Before MOORE, SMITH and HAYS, Circuit Judges.
PER CURIAM:


1
The order of the United States District Court for the Southern District of New York, Thomas F. Croake, Judge, filed December 17, 1970, denying the motion of appellant Essex Systems Company, Inc., for a preliminary injunction staying appellees from continuing to prosecute an action against appellant in a New Jersey state court is affirmed.